Citation Nr: 0321445	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  01-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to an increased rating for service-connected 
costochondritis, currently evaluated as 10 percent 
disabling.  

2.	Entitlement to an increased rating for service-connected 
bilateral ingrown toenails, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On February 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The April 2002 VA examination reflects treatment of 
ingrown toenails by Dr. Kumar, a general surgeon in 
the Marstown area.  Obtain a release and dates of 
treatment, and request these medical records from Dr. 
Kumar. 
2.	After associating all records with the claims folder, 
return the claims folder to the North County Veterans 
Clinic for an Addendum to the April 2002 VA 
examination.  The Addendum should be prepared by the 
same physician, and if he/she is unavailable, a 
suitable substitute.  Ask the physician to review the 
claims folder in conjunction with the Addendum, and 
to acknowledge such review in the Addendum. 

a.	The physician is asked to specify whether the 
veteran's costochondritis disability is 
productive of slight, moderate, moderately 
severe or severe impairment.
b.	The physician is asked to comment on the effect, 
if any, of the veteran's bilateral ingrown 
toenail disability on his employment as a mail 
carrier/postal worker.
c.	If necessary, the veteran may be re-examined.

3.	After the development requested above has been 
completed to the extent possible, the RO should again 
review the record.  If any benefit sought on appeal 
remains denied, the appellant and representative, if 
any, should be furnished a supplemental statement of 
the case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





